Citation Nr: 1237091	
Decision Date: 10/25/12    Archive Date: 11/09/12

DOCKET NO.  06-16 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for stomach disability, claimed as due to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, claimed as due to service-connected PTSD.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to May 1991.

This matter came to the Board of Veterans' Appeals (Board) from a February 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a RO hearing in July 2008 and at a Board hearing in February 2010; the transcripts are of record.  These matters were remanded in April 2010.  

In a September 2011 decision, the Board, in pertinent part, denied entitlement to service connection for stomach disability and hypertension.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Per an August 2012 Joint Motion for Partial Remand (JMPR) and Court Order, the portion of the Board's decision which denied entitlement to service connection for stomach disability and hypertension was vacated and remanded for compliance with the instructions in the JMPR.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Service connection is in effect for PTSD, rated 50 percent disabling.  The Veteran asserts that his stomach disability and hypertension are due to service-connected PTSD.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2012).  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  See also Wallin v. West, 11 Vet. App. 509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, like Velez, that competent medical nexus evidence is required to associate a disorder with a service-connected disability). 

In short, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998). 

Service connection cannot be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006); 38 C.F.R. § 3.310(b).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Stomach disability

The Veteran claims entitlement to a "stomach" disability, which encompasses a gastrointestinal disability.  He claims that such stomach disability is caused by or aggravated by his service-connected PTSD.  

In January 2008, the Veteran underwent a VA examination, and the examiner diagnosed gastroesophageal reflux disease (GERD) but did not offer an opinion with regard to etiology.  

In a June 2008 opinion from the Veteran's VA treating psychiatrist, she stated that the Veteran suffers from PTSD and major depressive disorder, and also suffers from gastrointestinal pain.  The examiner stated that it is possible that the PTSD either causes or exacerbates his physical ailments.  An Axis III diagnosis of irritable bowel syndrome (IBS) was reflected.  

The Veteran underwent a VA examination in November 2008, and the examiner diagnosed gastrointestinal disturbance and specifically stated that he did not have GERD and opined that his symptoms could be, at least in part, aggravated by his PTSD.  In a separate November 2008 VA examination report by the same examiner, functional gastrointestinal disturbance was diagnosed.  The examiner stated that these symptoms could be aggravated by his PTSD to some degree but it is not the cause of his symptoms.  The examiner opined that it is at least as likely as not that part of his vague gastrointestinal symptoms could be related to PTSD.  

In December 2008, the same treating VA psychiatrist submitted essentially the same correspondence but stated that it is likely that the PTSD either causes or exacerbates his physical ailments, which included IBS.  

Review of VA outpatient treatment records reflects diagnoses of GERD and constipation.  

In December 2010, the Veteran underwent a VA examination.  The examiner noted that since separation from service, the Veteran had experienced problems with constipation and is on treatment for GERD.  The examiner noted that the Veteran was taking Bisacodyl, Docusate, and Omeprazole.  He denied any side effects.  The examiner diagnosed chronic constipation.  The examiner stated that the Veteran did not have any clear-cut symptoms other than he has some vague abdominal discomfort.  Review of the record indicates he has been troubled with chronic constipation and is on treatment for GERD all coming on several years after separation from the military.  There was no evidence in the record that he had any gastrointestinal problems at time of separation from the military.  The examiner opined that it is less likely than not that he has a gastrointestinal condition that can be ascribed to PTSD, stating that GERD is not a condition secondary to PTSD or aggravated by PTSD.  The examiner stated that chronic constipation could be due to PTSD medication but this is speculative. 

The VA examiner's statement that chronic constipation could be due to PTSD medication suggests a link between medications for PTSD and a stomach condition; however, the examiner did not provide an explanation as to the basis for the finding that this would be speculative.  Likewise, the Board notes that the Veteran has specifically asserted that his PTSD medication causes stomach problems.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In light of the suggestion of the December 2010 VA examiner that there might be a relationship between PTSD medication and chronic constipation and the assertions of the Veteran, the Veteran should be afforded a new VA examination to assess the nature and etiology of his claimed stomach condition.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Hypertension

In a June 2008 opinion from the Veteran's VA treating psychiatrist, she stated that the Veteran suffers from PTSD and major depressive disorder, and also suffers from hypertension.  The examiner stated that it is possible that the PTSD either causes or exacerbates his physical ailments, which included hypertension.  

He underwent a November 2008 VA examination in which the examiner opined that his hypertension was not secondary to PTSD or aggravated by PTSD.  

In December 2008, the same treating VA psychiatrist submitted essentially the same correspondence but stated that it is likely that the PTSD either causes or exacerbates his physical ailments, which included hypertension.  

In December 2010, the Veteran underwent a VA examination.  The examiner noted a diagnosis of hypertension after separation from service and the date of onset was approximately 8 to 9 years earlier.  The examiner diagnosed essential hypertension.  The examiner explained that hypertension is a multifactorial condition and rarely is it due to one single identifiable cause.  PTSD has not been shown to be a single identifiable cause of hypertension.  PTSD may be an aggravating factor in a patient with hypertension but it cannot be considered the cause.  The examiner therefore opined that it is less likely than not that PTSD is the cause of hypertension, and it can be an aggravating factor but the increased degree of hypertension due to this arguable aggravating factor of PTSD is not measurable or determinable, and the role of hypertension in PTSD is speculative and more likely than not will lead to different answers and opinions from different clinicians.  The examiner opined that it may have a small not measurable effect on his hypertension, and that his hypertension is due to multiple factors other than PTSD.

The VA examiner's statement that "the increased degree of hypertension due to this arguable aggravating factor of PTSD is not measurable or determinable" is in conflict with the later statement that PTSD "may have a small not measurable effect on his hypertension."  Such statement suggests that there is aggravation of his hypertension, albeit small, which conflicts with the prior statement that there is "no" aggravation.  In light of the unclear opinion, the Veteran should be afforded a new VA examination to assess the nature and etiology of his hypertension.  Id.

In light of these matters being remanded, updated VA treatment records from the Durham VA Medical Center (VAMC) from April 23, 2011 should be associated with the claims folder.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Associate updated treatment records from the Durham VAMC from April 23, 2011.  

2.  Schedule the Veteran for a VA examination with a physician with appropriate expertise in order to determine the nature and etiology of his claimed stomach disability.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  

For any disability of the stomach or gastrointestinal system, to include IBS, GERD, or disability exhibited by chronic constipation, is it at least as likely as not (a 50 percent or higher degree of probability) proximately due to the Veteran's service-connected PTSD or medication taken for PTSD?

If not, did any disability of the stomach or gastrointestinal system, at least as likely as not (a 50 percent or higher degree of probability) undergo a permanent increase in its severity due to PTSD or medication taken for PTSD?  If so, what is the baseline level of disability prior to aggravation and what permanent, measurable degree of stomach or gastrointestinal disability is due to PTSD or medication taken for PTSD?

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the VA treatment records, VA opinions, and lay statements of the Veteran.

3.  Schedule the Veteran for a VA examination with a physician with appropriate expertise in order to determine the nature and etiology of his claimed hypertension.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  

The examiner should indicate whether hypertension is at least as likely as not (a 50 percent or higher degree of probability) proximately due to the Veteran's service-connected PTSD?

If not, did hypertension at least as likely as not (a 50 percent or higher degree of probability) undergo a permanent increase in its severity due to PTSD?  If so, what is the baseline level of disability prior to aggravation and what permanent, measurable degree of hypertension is due to PTSD?

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the VA treatment records, VA opinions, and lay statements of the Veteran.

4.  After completion of the above, the AMC/RO should review the expanded record and readjudicate entitlement to service connection for stomach disability and hypertension pursuant to § 3.310.  If either of the benefits sought are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


